NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

SERVANDO GREGORIO,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-3182
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Michelle Sisco,
Judge.



PER CURIAM.

             Affirmed. See Gregorio v. State, 241 So. 3d 784 (Fla. 2d DCA 2018)

(table decision); McDonald v. State, 133 So. 3d 530 (Fla. 2d DCA 2013); Doby v. State,

25 So. 3d 598 (Fla. 2d DCA 2009); Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009);

Waiter v. State, 965 So. 2d 861 (Fla. 2d DCA 2007); Valdez-Garcia v. State, 965 So. 2d
318 (Fla. 2d DCA 2007); Harris v. State, 789 So. 2d 1114 (Fla. 1st DCA 2001).



KELLY, MORRIS, and SLEET, JJ., Concur.